   Case 0:20-cv-61608-RAR Document 1-2 Entered on FLSD Docket 08/07/2020 Page 1 of 4
Filing M109665567 E-Filed 07/01/2020 12:52:37 PM

                                IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT IN
                                         AND FOR BROWARD COUNTY, FLORIDA



         Tomasa Fortaneli Ponce,
                                    ,
               Plaintiff,

         V.

         Wal-Mart Stores East, LP,                                        CIVIL DIVISION

               Defendant.                                                 CASE NO.:
                                                                   /

                             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                   The Plaintiff, Tomasa Fortaneli Ponce, by and through the undersigned counsel, hereby

        sues the Defendant, Wal-Mart Stores East, LP and alleges:

                                                    JURISDICTION

               1.         This is an action for damages which exceeds Thirty Thousand Dollars ($30,000.00)

        exclusive of interest and costs, and otherwise within this Court's jurisdictional limits.

                                                       VENUE

               2.         Venue is proper in this County in that the Defendant does business in Broward

        County, Florida, and/or all of the acts complained of herein occurred in Broward County,

        Florida.


                                                       PARTIES

               3.        At all times material hereto, the Plaintiff, Tomasa Fortaneli Ponce (hereinafter the

        "Plaintiff"), was and is a resident of Broward County, Florida, and is otherwise sui furls.
Case 0:20-cv-61608-RAR Document 1-2 Entered on FLSD Docket 08/07/2020 Page 2 of 4




            4.     At all times material hereto, the Defendant, Wal-Mart Stores East, LP (hereinafter

    the "Defendant"), was and is a Florida Corporation organized under the Laws of the State of

    Florida and doing business in Pompano Beach, Broward County, Florida.

                                         GENERAL ALLEGATIONS

           5.      On or about October 7, 2019, the Plaintiff was a business invitee of the

    Defendant's premises located at 2300 W Atlantic Blvd, Pompano Beach, FL 33069, and slipped

    and fell while on the premises.

                             NEGLIGENCE CLAIM AGAINST THE DEFENDANT

                   Plaintiff re-alleges and restates the allegations in paragraphs 1 through 5 as if fully

    set forth herein.

           6.      That at all times material hereto, and specifically on October 7, 2019, the

    Defendant owned, managed, controlled, operated, and/or maintained the premises located at

    2300 W Atlantic Blvd, Pompano Beach, FL 33069, in Broward County.

           7.      On Or about October 7, 2019; the Plaintiff was lawfully in the, Defendant's

    premises, when she was walking and suddenly slipped and fell due to water.

           8.      The Defendant owed to its business invitees a duty to provide a reasonably safe

    environment.

           9.      The Defendant, its agents, representatives or employees, breached its duty owed

    to the Plaintiff by negligently maintaining its premises in the following manner:

                   a.     By failing to maintain the floor of the premises in a reasonably safe

    condition, to wit, allowing liquids such as water and/or other substances to accumulate on the

    floor, and to prevent dangerous conditions from occurring; and/or


                                                    -2-
Case 0:20-cv-61608-RAR Document 1-2 Entered on FLSD Docket 08/07/2020 Page 3 of 4




                   b.      By failing to warn of the dangerous condition that existed at the time of

    the Plaintiff's incident; and/or

                   c.      Failing to place barricades, wet floor signs, or other marking devices

    utilized \to alert customers such as the Plaintiff of the dangerous condition that existed at the

    time of Plaintiff's incident; and/or

                   d.      By failing to remove said water or other similar substance from the floor

    of the premises; and/or.

                   e.      By failing to correct the hazardous condition of the premises when the

    Defendant knew or should have known that the general public visits said premises and specifically

    the Plaintiff herein; and/or

                   f.      Was otherwise negligent in the care, maintenance, and upkeep of the

    premises, and specifically by allowing water and/or a similar substance to be left on the floor of

    the premises so as to cause the Plaintiff's injury.

           10.     That the Defendant knew or in the exercise of reasonable care should have known

    of the existence of the hazardous and dangerous condition which constituted a dangerous

    condition to the Plaintiff, and the condition had existed for a sufficient length of time that the

    Defendant knew or should have known of the condition and could have easily remedied it; and/or

           11.     That the hazardous and dangerous condition which constituted a dangerous

    condition to the Plaintiff occurred with such frequency that owner should have known of its

    existence.

           12.     As a direct and proximate result of the aforementioned negligence of the

    Defendant, the Plaintiff slipped on a liquid substance and/or a similar substance that had


                                                    -3-
Case 0:20-cv-61608-RAR Document 1-2 Entered on FLSD Docket 08/07/2020 Page 4 of 4




    accumulated on the floor and sustained severe, grievous and permanent injuries, physical and

    mental pain and suffering, disability, physical impairment, disfigurement, mental anguish,

    inconvenience, loss of capacity for the enjoyment of life, loss of earnings and impairment of

    earning capacity and/or permanent aggravation of a pre-existing condition, and further incurred

    hospital bills, medical bills, and/or other bills as a result of said injuries; said injuries are either

    permanent or Continuing in their nature and the Plaintiff will suffer the losses into the future.

           WHEREFORE, the Plaintiff hereby demands judgment for damages, costs and interest

    from the Defendant, together with whatever other relief the Court deems just and appropriate.

                                         DEMAND FOR JURY TRIAL


           The Plaintiff hereby demands trial by jury of all issues so triable as a matter of right.

           Dated: July 1, 2020.



                                                            RUBENSTEIN LAW, P.A.
                                                            Attorneys for Plaintiff
                                                            261 N. University Drive, Suite 700
                                                            Plantation, FL 33324
                                                            Phone: (305) 661-6000
                                                            Fax: (305) 670-7555
                                                            Email: cjordi@rubensteinlaw.com
                                                                • crios@rubensteinlaw.com
                                                                   eservice@rubensteinlaw.com

                                                         By:     /s/ Carlos Jordi
                                                                 CARLOS JORDI
                                                                 Florida Bar No.: 118741




                                                     -4-
